

115 HR 3292 IH: Concrete Pump Tax Fairness Act
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3292IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Smith of Missouri (for himself, Mr. Williams, Ms. Jenkins of Kansas, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose a mileage-based user fee for mobile mounted
			 concrete boom pumps in lieu of the tax on taxable fuels, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Concrete Pump Tax Fairness Act. 2.Mileage-based user fee for mobile mounted concrete boom pumps (a)In generalChapter 36 of the Internal Revenue Code of 1986 is amended by inserting after subchapter D the following new subchapter:
				
					EMileage-Based user fee for mobile mounted concrete boom pumps
						
							Sec. 4491. Imposition of fee.
							Sec. 4492. Mobile mounted concrete boom pump vehicle defined.
							Sec. 4493. Method of collecting fee.
						4491.Imposition of fee
 (a)Imposition of feeThere is hereby imposed on each mobile mounted concrete boom pump vehicle a fee determined at the applicable rate per mile for each mile traveled in the United States.
 (b)Applicable rateFor purposes of subsection (a), the applicable rate shall be— (1)$0.05 per mile for a mobile mounted concrete boom pump vehicle with a gross vehicle weight which does not exceed 60,000 pounds, and
 (2)$0.07 per mile for a mobile mounted concrete boom pump vehicle with a gross vehicle weight which exceeds 60,000 pounds.
 (c)By Whom PaidThe fee imposed by subsection (a) shall be paid by the owner of the mobile mounted concrete boom pump vehicle.
 (d)Credit against taxAt the election of the taxpayer, there shall be allowed as a credit against the fee imposed by subsection (a) for any taxable period the amount of tax imposed with respect to such vehicle under sections 4053, 4081, and 4481 for such period. The credit allowed under the preceding sentence with respect to a quantity of liquid shall be in lieu of a payment under section 6427 with respect to such quantity.
 (e)Special rules for determining mileageIn determining mileage for purposes of this section, the Secretary shall work in close coordination with the Secretary of Transportation to develop a system for administration and compliance with this section. Such system shall—
 (1)work in tandem with existing technology installed on the affected vehicles, (2)minimize the administrative burdens on pump owners and operators,
 (3)minimize the administrative burden on the Department of Transportation, (4)integrate with State and local transportation revenue mechanisms (including demand management systems),
 (5)protect the privacy of participating companies and employees, and (6)allow third-party administrators to manage data collection and refund payments to operators.
 4492.Mobile mounted concrete boom pump vehicle definedFor purposes of this subchapter, the term mobile mounted concrete boom pump vehicle means a vehicle— (1)which is mobile machinery (as defined in section 4053(8)), and
 (2)on which the mounted machinery consists of a concrete boom pump and related subordinate parts. 4493.Method of collecting fee (a)Collection by returnThe fees imposed by section 4491 shall be collected on the basis of a return for a calendar quarter.
 (b)Payment due dateExcept as otherwise provided in this subsection, the last day for payment of such fee shall be the 14th day after the last day of the calendar quarter for which the return is filed under subsection (a).
 (c)Application of rules related to procedure and administrationFor purposes of subtitle F, the fee imposed under this subchapter shall be treated in the same manner as an excise tax.
 (d)Calendar quarterFor purposes of this section, the term calendar quarter means the three-month period ending on March 31, June 30, September 30, or December 31.. (b)Highway mileage limitation not applicableSection 6421(e)(2)(C) of such Code is amended by adding at the end the following new clause:
				
 (v)Exception to use requirement for mobile mounted concrete boom pump vehicleIn the case of a mobile mounted concrete boom pump vehicle (as defined in section 4492), clause (ii) shall be applied without regard to subclause (II) (relating to the use-based test)..
 (c)Nontaxable useSection 4082(b) of such Code is amended by inserting (other than a use by a vehicle described in clause (v) thereof) after section 6421(e)(2)(C). (d)Deposit into Highway Trust FundSection 9503(b)(1) of such Code is amended by striking and at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , and, and by inserting after paragraph (E) the following new subparagraph:
				
 (F)section 4491 (relating to vehicle mileage tax).. (e)Clerical amendmentThe table of subchapters for chapter 36 of such Code is amended by inserting after the item relating to subchapter D the following new item:
				
					
						Subchapter E. Mileage-based user fee for mobile mounted concrete boom pumps.
 (f)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act.
			